In a dispossessory-warrant proceeding no amount is involved within the meaning of the provisions of the act of March 10, 1933 (Ga. L. 1933, p. 290 et seq.), as amended so as to authorize a direct bill of exceptions to the Court of Appeals to review a judgment of the trial judge of the Civil Court of Fulton County granting a motion for a new trial. This court is without jurisdiction to entertain the writ of error and it must be dismissed. Healey Real Estate  Improvement Co. v. Wilson, 74 Ga. App. 63 (38 S.E.2d 747), and cases cited. This court has already disposed of the case of  Faust v. Beale, 58 Ga. App. 358 (198 S.E. 313), insofar as any ruling contrary to what is here ruled is concerned, in  Franzen v. Wall, 74 Ga. App. 823 (41 S.E.2d 430). See also cases cited therein.
Writ of error dismissed. Sutton, C. J., and Parker, J., concur.
      DECIDED JANUARY 21, 1949. REHEARING DENIED FEBRUARY 11, 1949.